Exhibit 10.4

EXECUTION VERSION

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is dated as of February 10,
2017 (the “Effective Date”), by and between Immunomedics, Inc., a Delaware
corporation (the “Company”), and Seattle Genetics, Inc., a Delaware corporation
(together with any valid assignees of its rights hereunder pursuant to
Section 5.6, the “Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to the Purchaser, and the Purchaser desires to purchase from the
Company, shares of common stock of the Company.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with such Person as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the Subscription
Amount and (ii) the Company’s obligation to deliver the Shares has been
satisfied or waived.

“Commission” means the Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed into.

“Common Stock Equivalents” means any securities of the Company or its
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Data Room” means the on-line “virtual data room” set up in connection with this
Agreement (and prior to the date hereof) to allow the Purchaser to review
diligence materials provided by the Company.

“Disqualification Events” shall have the meaning ascribed to such term in
Section 3.1(o).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(g).

“Governmental Entity” means any: (i) federal, state, local, municipal, foreign
or other government; (ii) governmental, quasi-governmental, supranational or
regulatory authority (including any governmental division, department, agency,
commission, instrumentality, organization, unit or body and any court or other
tribunal); or (iii) self-regulatory organization (including the Nasdaq Stock
Market).

“Liens” means a lien, charge, security interest, encumbrance, hypothecation,
right of first refusal, preemptive right or other restriction.

“Material Adverse Effect” means any circumstance, development, effect, change,
event, occurrence or state of facts that, individually or in the aggregate, has
had or would reasonably be expected to have a material adverse effect on (i) the
legality, validity or enforceability of any Transaction Document, (ii) the
results of operations, assets, business or financial condition of the Company
and its subsidiaries, taken as a whole, or (iii) the Company’s and its
subsidiaries’ ability to perform in any material respect on a timely basis their
respective obligations under any Transaction Document.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Outside Date” shall have the meaning ascribed to such term in Section 2.2(c).

 

2



--------------------------------------------------------------------------------

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

“Registration Rights Agreement” means the registration rights agreement,
executed concurrently with this Agreement, between the Company and the
Purchaser, in the form attached hereto as Exhibit A. “Registration Rights
Agreement” shall also include the registration rights agreement as amended,
modified or supplemented from time to time in accordance with its terms.

“Required Filings” shall have the meaning ascribed to such term in
Section 3.1(d).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder or implementing the provisions thereof.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(g).

“Securities Act” shall have the meaning ascribed to such term in the Recitals
hereto.

“Shares” means the shares of Common Stock issued or issuable to the Purchaser
pursuant to this Agreement.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

“Solicitor” shall have the meaning ascribed to such term in Section 3.1(o).

“Subscription Amount” means $14,691,930.

“Trading Day” means a day on which the Trading Market is open for trading.

“Trading Market” means the Nasdaq Global Market.

“Transaction Documents” means this Agreement, the Registration Rights Agreement
and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

 

3



--------------------------------------------------------------------------------

“Transfer Agent” means Broadridge Corporate Issuer Solutions, Inc., the current
transfer agent of the Company, with a mailing address of Broadridge Corporate
Issuer Solutions, P.O. Box 1342, Brentwood, NY 11717, telephone number of (877)
830-4936, facsimile number of (215) 553-5402 and e-mail of
shareholder@broadridge.com, and any successor transfer agent of the Company.

“Warrant” shall have the meaning ascribed to such term in Section 4.8(a).

“Warrant Expiration Date” shall have the meaning ascribed to such term in
Section 4.8(a).

ARTICLE II

PURCHASE AND SALE

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, concurrent with the execution and delivery of this Agreement
by the parties hereto, the Company agrees to sell, and the Purchaser agrees to
purchase in the aggregate three million (3,000,000) Shares. The Purchaser shall
deliver to the Company, via wire transfer, immediately available funds equal to
the Subscription Amount, and the Company shall deliver to the Purchaser the
Shares, and the Company and the Purchaser shall deliver the other items set
forth in Section 2.2 at the Closing. Upon the satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of DLA Piper LLP (US), 51 John F. Kennedy Parkway, Suite 120, Short
Hills, New Jersey 07078, or such other location as the parties shall mutually
agree.

2.2 Deliveries.

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser the following:

(i) this Agreement duly executed by the Company;

(ii) the Registration Rights Agreement duly executed by the Company;

(iii) a copy of the irrevocable instructions to the Transfer Agent instructing
the Transfer Agent to issue the Shares into book entry;

(iv) a customary opinion of DLA Piper LLP (US), as counsel for the Company, to
the Purchaser, dated as of the Closing Date, in a form and substance reasonably
acceptable to the Purchaser;

(v) a certificate of the Secretary of State of Delaware certifying that the
Company is duly incorporated under the laws of the State of Delaware and is in
good standing and has a legal corporate existence so far as the records of the
Secretary of State of Delaware show;

 

4



--------------------------------------------------------------------------------

(vi) a certificate of a duly authorized officer of the Company certifying that
all conditions precedent to the Purchaser’s obligations in connection with
Closing have been fulfilled; and

(vii) a certificate of the secretary of the Company certifying (A) the Company’s
Second Amended and Restated By-Laws, (B) the Company’s Amended and Restated
Certificate of Incorporation, as amended and (C) the resolutions of the Board of
Directors approving the Transaction Documents and the transactions contemplated
hereby.

(b) On or prior to the Closing Date, the Purchaser shall deliver or cause to be
delivered to the Company the following:

(i) this Agreement duly executed by the Purchaser;

(ii) the Registration Rights Agreement duly executed by the Purchaser; and

(iii) a cash amount equal to the Subscription Amount by wire transfer to the
account as specified in writing by the Company.

(c) If the Purchaser provides the cash amount set forth in Section 2.2(b)(iii)
prior to the Closing Date and the Closing Date does not occur within one
(1) Business Day following the receipt of such cash amount (the “Outside Date”),
the Company shall return the full cash amount to the Purchaser within one
(1) Business Day following the Outside Date. The Company acknowledges that any
cash amount received from the Purchaser prior to the Closing Date is property of
the Purchaser and is being held in trust by the Company for the Purchaser until
the occurrence of the Closing on the Closing Date.

2.3 Closing Conditions.

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met, unless otherwise waived by the
Company:

(i) the representations and warranties of the Purchaser contained herein shall
be true and correct as of the Closing Date;

(ii) all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed;

(iii) the Development and License Agreement, dated as of the date hereof, by and
between the Purchaser and the Company (the “License Agreement”) shall have been
executed by the Purchaser and the Company; and

(iv) the Purchaser shall have delivered to the Company each of the items set
forth in Section 2.2(b) of this Agreement.

(b) The obligations of the Purchaser hereunder in connection with the Closing
are subject to the following conditions being met, unless otherwise waived by
the Purchaser:

 

5



--------------------------------------------------------------------------------

(i) the representations and warranties of the Company contained herein shall be
true and correct as of the Closing Date;

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

(iii) the License Agreement shall have been executed by the Purchaser and the
Company; and

(iv) the Company shall have delivered to the Purchaser each of the items set
forth in Section 2.2(a) of this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth in the
SEC Reports (but (i) without giving effect to any amendment thereof filed with,
or furnished to, the Commission on or after the date hereof and (ii) excluding
any disclosures contained under the heading “Risk Factors” and any disclosure of
risks included in any “forward-looking statements” disclaimer or in any other
section to the extent they are forward-looking statements or cautionary,
predictive or forward-looking in nature) and the Data Room, which SEC Reports
and Data Room shall be deemed a part hereof and shall qualify any representation
made herein, the Company hereby makes the following representations and
warranties to the Purchaser:

(a) Organization and Qualification. The Company and each of its subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, by-laws
or other organizational or charter documents. Each of the Company and its
subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in a
Material Adverse Effect and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification, except where such Proceeding
could not have or reasonably be expected to result in a Material Adverse Effect.

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
under the Transaction Documents. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated by the Transaction Documents have been duly authorized
by all necessary action on the part of the Company and no further action is
required by the Company, the Board of Directors or the Company’s stockholders in
connection therewith other than in connection with the Required Filings. Each
Transaction Document has

 

6



--------------------------------------------------------------------------------

been (or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms of the Transaction Documents, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Shares and the
consummation by the Company of the other transactions contemplated by the
Transaction Documents do not and will not (i) conflict with or violate any
provision of the Company’s or any subsidiary’s certificate or articles of
incorporation, by-laws or other organizational or charter documents, or
(ii) conflict with, or constitute a material default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any material
agreement, credit facility, debt or other instrument (evidencing a Company or
subsidiary debt or otherwise) or other understanding to which the Company or any
subsidiary is a party or by which any property or asset of the Company or any
subsidiary is bound or affected, or (iii) subject to the Required Filings,
conflict with or result in a violation of any material law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a subsidiary is bound or affected.

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required pursuant to Section 4.4 of this Agreement, and (ii) the
filing of Form D with the Commission and such filings as are required to be made
under applicable state securities laws (collectively, the “Required Filings”).

(e) Issuance of the Shares. The Shares are duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.

(f) Capitalization. The capitalization of the Company is as set forth in the
Company’s SEC Reports. The Company has not issued any capital stock since its
most recently filed periodic report under the Exchange Act, other than pursuant
to the exercise of employee stock options under the Company’s stock option plan
and pursuant to the conversion or exercise of Common Stock Equivalents. No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. Except as a result of the purchase and sale of the Shares
and except as

 

7



--------------------------------------------------------------------------------

set forth in the SEC Reports, there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock or preferred stock, or contracts,
commitments, understandings or arrangements by which the Company or any
subsidiary is or may become bound to issue additional shares of Common Stock,
Common Stock Equivalents, preferred stock or preferred stock equivalents. All of
the outstanding shares and warrants of capital stock of the Company are validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares or
warrants was issued in violation of any preemptive rights or similar rights to
subscribe for or purchase securities.

(g) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Sections 13(a) and 15(d) thereof, for the three (3) years preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

(h) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in the SEC Reports, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not made any changes to its
accounting policies, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans.

 

 

8



--------------------------------------------------------------------------------

(i) Litigation. Except as disclosed in the SEC Reports and the Data Room, there
is no action, suit, inquiry, notice of violation, Proceeding or investigation
pending or, to the knowledge of the Company, threatened against or affecting the
Company, any subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents, the Shares or (ii) could, if there were an unfavorable decision, have
or reasonably be expected to result in a Material Adverse Effect.

(j) Compliance. Neither the Company nor any subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any subsidiary under), nor has the Company or any subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement (or any documents related to the foregoing)
or any other material agreement or material instrument to which it is a party or
by which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in each case as could not
have or reasonably be expected to result in a Material Adverse Effect.

(k) Regulatory Permits. The Company and its subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect, and neither the Company nor any subsidiary has received
any notice of Proceedings relating to the revocation or modification of any
material permit.

(l) Private Placement. Assuming the accuracy of the Purchaser’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Shares by the Company to the
Purchaser as contemplated hereby. The issuance and sale of the Shares hereunder
does not contravene the rules and regulations of the Trading Market.

(m) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.

 

9



--------------------------------------------------------------------------------

(n) No General Solicitation. Neither the Company nor to its knowledge any person
acting on behalf of the Company has offered or sold any of the Shares by any
form of general solicitation or general advertising. To the knowledge of the
Company, no person acting on behalf of the Company has offered the Shares for
sale other than to the Purchaser and certain other “accredited investors” within
the meaning of Rule 501 under the Securities Act.

(o) No “Bad Actor” Disqualification. The Company has exercised reasonable care,
in accordance with Commission rules and guidance, and has conducted a factual
inquiry, including by the procurement of relevant questionnaires from each
Covered Person (as defined below) or other means, the nature and scope of which
reflect reasonable care under the relevant facts and circumstances, to determine
whether any Covered Person (as defined below) is subject to any of the “bad
actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (“Disqualification Events”). To the Company’s knowledge, after
conducting such sufficiently diligent factual inquiries, no Covered Person (as
defined below) is subject to a Disqualification Event, except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the Securities
Act. The Company has complied, to the extent applicable, with any disclosure
obligations under Rule 506(e) under the Securities Act. “Covered Persons” are
those persons specified in Rule 506(d)(1) under the Securities Act, including
the Company, any predecessor or affiliate of the Company, any director,
executive officer, other officer participating in the offering, any beneficial
owner of twenty percent (20%) or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, any promoter (as defined in
Rule 405 under the Securities Act) connected with the Company in any capacity at
the time of the sale of the Shares, and any person that has been or will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of the Shares (a “Solicitor”), any general partner or
managing member of any Solicitor, and any director, executive officer or other
officer participating in the offering of any Solicitor or general partner or
managing member of any Solicitor.

(p) Use of Proceeds. The Company will use the net proceeds from the sale of the
Shares hereunder for general working capital purposes (which shall not include
any dividend or distribution).

(q) Compliance with Registration Requirements. The Company meets the
requirements for use of Form S-3 under the Securities Act and all of the
currently outstanding Common Stock has been duly registered under the Securities
Act.

(r) Accounting and Disclosure Controls. The Company and its subsidiaries
maintain and have established and maintained effective “internal control over
financial reporting” (as defined in Rule 13a-15 promulgated by the Commission
pursuant to the Exchange Act). The Company and its subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the SEC Reports, there has not been (A) at
any time during

 

10



--------------------------------------------------------------------------------

the Company’s five consecutive fiscal years ended with and including the
Company’s most recent fiscal year or at any time subsequent thereto, any
material weakness (as defined in Rule 1-02 of Regulation S-X of the Commission)
in the Company’s internal control over financial reporting (whether or not
remediated), or (B) any fraud, whether or not material, involving management or
other employees who have a role in the Company’s internal control over financial
reporting and, since the Company’s most recent fiscal year end, there has been
no change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting. The Company and its subsidiaries have
established, maintained and periodically evaluate the effectiveness of
“disclosure controls and procedures” (as defined in Rules 13a-15 and 15d-15
promulgated by the Commission pursuant to the Exchange Act); such disclosure
controls and procedures are designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act and the interactive data in eXtensible Business Reporting Language
included as an exhibit to the SEC Reports or incorporated by reference in any
SEC Reports are recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms, and is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and principal financial officer or officers, as appropriate,
to allow timely decisions regarding disclosure. The Company’s independent public
accountants and the audit committee of the Company’s board of directors have
been advised of all material weaknesses, if any, and significant deficiencies
(as defined in Rule 1-02 of Regulation S-X of the Commission), if any, in the
Company’s internal control over financial reporting and of all fraud, if any,
whether or not material, involving management or other employees who have a role
in the Company’s internal control over financial reporting, in each case that
occurred or existed, or was first detected, at any time during the Company’s
five consecutive fiscal years ended with and including the Company’s most recent
fiscal year end or at any time subsequent thereto.

(s) Compliance with the Sarbanes-Oxley Act. There is and has been no failure on
the part of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act with
which any of them is required to comply, including Section 402 related to loans
and Sections 302 and 906 related to certifications.

(t) OFAC. Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or other
person acting on behalf of the Company or any of its subsidiaries is currently
subject to any U.S. sanctions administered by OFAC; and the Company will not
directly or indirectly use any of the proceeds from the sale of Shares by the
Company in the offering contemplated by this Agreement, or lend, contribute or
otherwise make available any such proceeds to any subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.

(u) Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that has resulted or would result in a violation by any such person of the FCPA,
including, without limitation, any offer, payment, promise to pay or

 

11



--------------------------------------------------------------------------------

authorization of the payment of any money, or other property, gift, promise to
give, or authorization of the giving of anything of value to any “foreign
official” (as such term is defined in the FCPA) or any foreign political party
or official thereof or any candidate for foreign political office, in
contravention of the FCPA and the Company and its subsidiaries, and, to the
knowledge of the Company, its other affiliates have conducted their businesses
in compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to ensure,
continued compliance therewith.

(v) Brokers. There is not a broker, finder or other party that is entitled to
receive from the Company any brokerage or finder’s fee or other fee or
commission as a result of any of the transactions contemplated by this Agreement
or the other Transaction Documents, except for fees and/or commissions paid or
payable to Greenhill & Co., Inc.

3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:

(a) Organization; Authority. The Purchaser is an entity duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation with the requisite power and authority to enter into and to
consummate the transactions contemplated by each of the Transaction Documents
and otherwise to carry out its obligations under the Transaction Documents. The
execution and delivery of each of the Transaction Documents by the Purchaser and
the consummation by it of the transactions contemplated by the Transaction
Documents have been duly authorized by all necessary action on the part of the
Purchaser. Each Transaction Document to which it is a party has been (or upon
delivery will have been) duly executed by the Purchaser, and when delivered by
the Purchaser in accordance with the terms of the Transaction Documents, will
constitute the valid and binding obligation of the Purchaser, enforceable
against it in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b) Own Account. The Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
own account and not with a view to or for distributing or reselling such Shares
or any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Shares in
violation of the Securities Act or any applicable state securities law and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Shares (this representation and
warranty not limiting the Purchaser’s right to sell the Shares in compliance
with applicable federal and state securities laws) in violation of the
Securities Act or any applicable state securities law. The Purchaser is
acquiring the Shares hereunder in the ordinary course of its business.

(c) Purchaser Status. At the time the Purchaser was offered the Shares, it was,
and at the date hereof it is, either: (i) an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act. The Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act and all of the SEC Reports
have been made available to the Purchaser.

 

 

12



--------------------------------------------------------------------------------

(d) Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.

(e) General Solicitation. The Purchaser is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar attended by the Purchaser.

(f) Short Sales and Confidentiality Prior To The Date Hereof. Other than the
transactions contemplated hereunder and under the Transaction Documents, the
Purchaser has not, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, directly or indirectly executed any purchases
or dispositions, including Short Sales, of the securities of the Company during
the period commencing from the time that the Purchaser first received a term
sheet (written or oral) from the Company or any other Person representing the
Company setting forth the material terms of the transactions contemplated
hereunder until the date hereof. Other than to other Persons party to this
Agreement and to its representatives, the Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

(g) Diligence. Purchaser has conducted the diligence appropriate as a potential
investor in the Company and has, in connection with such diligence review,
reviewed the SEC Reports.

(h) No “Bad Actor” Disqualification Events. Neither the Purchaser nor any of its
directors, executive officers, other officers that may serve as a director or
officer of any company in which it invests, general partners or managing members
is subject to any of the “bad actor” Disqualification Events, except for
Disqualification Events covered by Rule 506(d)(2)(ii) or (iii) under the
Securities Act and disclosed in writing in reasonable detail to the Company.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Shares (other than pursuant
to an effective registration statement or Rule 144 promulgated under the
Securities Act, to the Company or to an Affiliate of the Purchaser or in
connection with a pledge as contemplated in Section 4.1(b)), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act. As a condition
of transfer, any such transferee shall agree in writing to be bound by the terms
of this Agreement and shall have the rights of the Purchaser under this
Agreement.

 

 

13



--------------------------------------------------------------------------------

(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Shares in the following form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE TRANSFERRED EXCEPT (1) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (2) PURSUANT TO
RULE 144 PROMULGATED UNDER THE SECURITIES ACT, (3) TO THE COMPANY, (4) TO AN
AFFILIATE OF THE INITIAL HOLDER OF THIS SECURITY, (5) IN CONNECTION WITH A
PLEDGE OR (6) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE AND FEDERAL SECURITIES LAWS AS SHALL BE
EVIDENCED (IN THE CASE OF (6) ONLY) BY A LEGAL OPINION OF COUNSEL TO THE
TRANSFEROR TO SUCH EFFECT UPON THE COMPANY’S REQUEST.

(c) Certificates evidencing the Shares shall not contain any legend (including
the legend set forth in Section 4.1(b)), (i) following any sale of such Shares
pursuant to Rule 144, or (ii) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission). The Company shall cause
its legal counsel to issue a legal opinion to the Transfer Agent promptly after
the Effective Date if required by the Transfer Agent to effect the removal of
the legend hereunder. The Company agrees that following the Effective Date or at
such time as such legend is no longer required under this Section 4.1(c), it
will, no later than three Trading Days following the delivery by the Purchaser
to the Company or the Transfer Agent of a certificate representing Shares issued
with a restrictive legend, deliver or cause to be delivered to the Purchaser a
certificate representing such Shares that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.1(c). Certificates for Shares subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System as directed by the Purchaser.

 

14



--------------------------------------------------------------------------------

(d) The Purchaser agrees that it will sell any Shares pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if Shares
are sold pursuant to a registration statement, they will be sold in compliance
with the plan of distribution set forth therein, and acknowledges that the
removal of the restrictive legend from certificates representing Shares as set
forth in this Section 4.1 is predicated upon the Company’s reliance upon this
understanding.

4.2 Furnishing of Information. As long as the Purchaser owns Shares purchased
pursuant to this Agreement, the Company shall timely file (or obtain extensions
in respect thereof and file within the applicable grace period) all materials
required to be filed by the Company after the date hereof pursuant to the
Exchange Act. As long as the Purchaser owns Shares purchased pursuant to this
Agreement, if the Company is not required to file reports pursuant to the
Exchange Act, it will prepare and furnish to the Purchaser and make publicly
available in accordance with Rule 144(c) such information as is required for the
Purchaser to sell the Shares under Rule 144. The Company shall take such further
action as any holder of Shares may reasonably request, to the extent required
from time to time to enable such holder to sell such Shares without registration
under the Securities Act within the requirements of the exemption provided by
Rule 144.

4.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Shares in a manner that would require the registration under the Securities Act
of the sale of the Shares to the Purchaser or that would be integrated with the
offer or sale of the Shares to the Purchaser for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.

4.4 Securities Laws Disclosure; Publicity. The Company shall, within four
(4) Trading Days immediately following the date hereof, issue a Current Report
on Form 8-K, disclosing the material terms of the transactions contemplated
hereby.

4.5 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Shares hereunder for general working capital purposes, which shall not include
the payment of any dividend or distribution.

4.6 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof, promptly upon request of the Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Shares for, sale to the Purchaser at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of the Purchaser.

4.7 Listing of Shares. The Company shall cause the Shares to be approved for
listing on the Trading Market promptly following the Closing Date. The Company
shall cause any shares of Common Stock deliverable upon exercise of the Warrant
to be approved for listing on the Trading Market promptly following the exercise
of the Warrant.

 

15



--------------------------------------------------------------------------------

4.8 Warrant.

(a) No later than February 16, 2017, the Company shall execute and deliver to,
and in favor of, the Purchaser, a warrant on customary terms reasonably
acceptable to the Purchaser (the “Warrant”), pursuant to which the Purchaser
will have the right, upon the approval by the Company’s stockholders of an
amendment to the Company’s certificate of incorporation, and filing thereof,
increasing such number of shares of common stock in an amount sufficient to
allow for the exercise of the shares being issued upon the exercise of the
Warrant, until February 10, 2020 (the “Warrant Expiration Date”), to purchase up
to 8,655,804 shares of Common Stock, for cash only, at an exercise price of
$4.90 per share (in each case, subject to adjustment in accordance with the
terms of the Warrant).

(b) From the date hereof until the earliest to occur of (A) the exercise in full
of the Warrant and (B) the Warrant Expiration Date:

(i) any shares of Common Stock authorized for issuance by the Company, but not
currently reserved for issuance as of the date hereof, shall first be reserved
for issuance for purposes of permitting the exercise of the Warrant in full, up
to such amount necessary to permit the exercise of the Warrant in full; and

(ii) at any time there is not a sufficient number of authorized and unissued
shares of Common Stock to permit the exercise of the Warrant in full, the
Company may not issue or reserve for issuance shares of Common Stock for any
purpose other than for the exercise of the Warrant in full (unless such shares
are currently reserved for issuance as of the date hereof, in which case they
may be issued in accordance with the terms of any equity compensation plan or
other agreement pursuant to which they are being reserved).

ARTICLE V

MISCELLANEOUS

5.1 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery to the Purchaser of any Shares.

5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

16



--------------------------------------------------------------------------------

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(c) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto. Either party may from time to time change its address for notice by
giving at least five (5) days’ written notice of such changed address to the
other party.

5.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

5.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger). The
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers any Shares, provided such transferee
agrees in writing to be bound, with respect to the transferred Shares, by the
provisions of the Transaction Documents that apply to the “Purchaser.” Any
assignment in violation of the foregoing shall be null and void.

5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection

 

17



--------------------------------------------------------------------------------

herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any Proceeding that
it is not personally subject to the jurisdiction of any such court, that such
Proceeding is improper or is an inconvenient venue for such Proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any Proceeding by mailing a copy thereof via registered
or certified mail or overnight delivery (with evidence of delivery) to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any other manner permitted by law. If either party
shall commence a Proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such Proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such Proceeding.

5.9 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.10 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.11 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever the Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then the
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

5.12 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof (in
the case of mutilation), or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.

 

18



--------------------------------------------------------------------------------

5.13 Remedies; Specific Performance. In addition to being entitled to exercise
all rights provided herein or granted by law, including recovery of damages, the
Purchaser and the Company will be entitled to specific performance under the
Transaction Documents (including the Company’s obligation to execute the
Warrant). The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

5.14 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

5.15 Waiver of Jury Trial. In any Proceeding in any jurisdiction brought by any
party against any other party, the parties each knowingly and intentionally, to
the greatest extent permitted by applicable law, hereby absolutely,
unconditionally, irrevocably and expressly waives forever trial by jury.

5.16 Allocation. The Purchaser and the Company shall cooperate to determine the
amounts to be allocated (for U.S. federal tax purposes) to the Shares and the
Warrant. In the case of failure to reach an agreement on such allocation within
ninety (90) days of the date hereof, the allocation shall be made by a
nationally recognized accounting firm jointly selected by the Purchaser and the
Company, with costs to be shared equally. The Purchaser and the Company shall
report the tax treatment of the transactions contemplated in this agreement
consistent with the allocation determined under this Section 5.16.

(Signature Pages Follow)

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

COMPANY:      IMMUNOMEDICS, INC.      Address for Notice:       

300 The American Road

Morris Plains, New Jersey 07950

By:  

/s/ Cynthia L. Sullivan

     Attention: Michael R. Garone, Chief Financial Name:   Cynthia L. Sullivan  
   Officer Title:   President and      Fax: (973) 605-8511   Chief Executive
Officer             With a copy to (which shall not constitute notice):       
DLA Piper LLP (US)        51 John F. Kennedy Parkway        Short Hills, New
Jersey 07078        Attention: Andrew P. Gilbert, Esq.        Fax: (973)
520-2573 PURCHASER:      SEATTLE GENETICS, INC.      Address for Notice:       

Seattle Genetics, Inc.

21823 - 30th Drive S.E.

By:  

/s/ Clay B. Siegall

     Bothell, Washington 98021 Name:   Clay B. Siegall, Ph.D.      Attention:
General Counsel Title:   President and      Fax: (425) 527-4107   Chief
Executive Officer             With a copy to (which shall not constitute
notice):        Sullivan & Cromwell LLP        125 Broad Street        New York,
New York 10004       

Attention: Krishna Veeraraghavan, Esq.

Ari B. Blaut, Esq.

       Fax: (212) 558-3588

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

Registration Rights Agreement

[See attached.]